Citation Nr: 1211565	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.  In August 2011, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of service connection for back and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria was not shown in service, or for many years thereafter, and a hearing loss disability shown after service is not related to any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is not related to in-service noise exposure.

3.  Hypertension was first manifested more than one year after service, and is not related to service. 

4.  Coronary artery disease was first manifested more than one year after service, and is not related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Hypertension was not incurred in or aggravated in active service, and it may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 

4.  Coronary artery disease was not incurred in or aggravated in active service, and it may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in March 2008 and May 2008, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA and identified private treatment records were obtained.  VA examinations were provided in October 2008 and April 2009, and were based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinions provided sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran testified at a Board hearing in August 2011.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, cardiovascular disease, hypertension, and sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A.  Bilateral Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran contends that he developed bilateral hearing loss and tinnitus in service due to acoustic trauma and/or noise exposure.  At his August 2011 Travel Board hearing, he said that during his 8 years of service, every year he had to practice on a firing range.  In addition, he had to pick up patients from the flight lines, which was a noisy environment.  He said that he did not have any hearing protection in service.  He stated that a tornado struck the hospital where he was working on one occasion, resulting in a sudden, temporary loss of hearing; he stated that his tinnitus began at that time.  He stated that after service, he operated his lawn mower and edger.  He said that he hunted, but tried to wear hearing protection.  

Service treatment records do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus.  Audiometric testing on a periodic examination in February 1969 disclosed pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 10, 5, 5, 5, and 5 decibels, respectively.  Corresponding findings in the left ear were 15, 5, 5, 5, and 10 decibels.  On the January 1970 separation examination, audiometric testing revealed pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 10, 0, 0, 5, and 5 decibels, respectively.  Corresponding findings in the left ear were 5, 0, 0, 5, and 5 decibels.  On a report of medical history completed at that time, the Veteran responded "no" to a question of whether he had now, or had ever had, "hearing loss." 

On a VA audiology examination in October 2008, the examiner noted that hearing tests in service had been normal.  The Veteran's normal occupation during and after service was X-ray technician.  He reported decreased hearing, more on the right, since 1965.  He reported hearing difficulty during conversations.  He stated that he had bilateral moderate, frequent, ringing and buzzing in the ears every once in awhile, mostly in the right ear, lasting 20-30 seconds.  He did not report a history of ear pain, middle ear infections or dizziness.  He stated that the machinery noise in the hospital in service was noisy.  He reported noise exposure to gunfire on the firing range on an annual basis, and said that he was also exposed to nearby aircraft in service.  He said that he did not work on the flight line.  Recreationally, he reported noise exposure from hunting, chain saws, and power tools.  He had not used ear protection.  

Pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 15, 20, 10, 15, and 40 decibels, respectively.  Corresponding findings in the left ear were 15, 15, 15, 35, and 50 decibels.  Word recognition was 94 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed as having normal hearing through 3000 hertz in the right ear with mild sensorineural hearing loss at 4000 hertz.  In the left ear, he had normal hearing through 2000 hertz, and mild to moderate sensorineural hearing loss at 3000 to 4000 hertz.  The Veteran's "head noise" as described was noted to be not significant for the diagnosis of tinnitus and was consistent with normal cochlear function.  The examiner noted, in summary, that the Veteran had normal hearing at discharge, no aggravation of hearing loss shown in service, and no notation of ringing of the ears in the claims file, as well as both civilian and military noise exposure.  The examiner concluded that the Veteran's hearing loss and reported tinnitus were less likely than not related to military service, 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The findings obtained in October 2008 meet the criteria for a hearing loss disability, by virtue of the findings at the 4000 hertz level.  Audiometric testing in service, however, showed normal hearing.  Although the Veteran is competent to report a subjective loss of hearing, whether there is a hearing loss meeting the VA criteria for a hearing loss disability requires medical testing.  The normal tests in 1969 and 1970 outweigh the Veteran's testimony concerning his hearing loss in service.  In this regard, on the separation examination, the Veteran denied having hearing loss.  

The examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not due to in-service noise exposure.  Concerning tinnitus, this was based, in large part, on the absence of any medical record of tinnitus.  Although lay evidence cannot be rejected solely on the absence of a contemporaneous record, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  In this case, the examiner also felt that the Veteran's claimed tinnitus symptoms were actually characteristic of normal cochlear function.  Moreover, the Veteran has not made any explicit statements of continuity of symptomatology, but, instead, has made vague statements that his hearing loss and tinnitus began in service, with no indication of the symptoms between service and a private hearing evaluation 37 years later, in February 2008.  Indeed, at his hearing, he stated that he "thought" the tinnitus began in service.  In view of these factors, the Board finds that weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Coronary Artery Disease and Hypertension

At his Travel Board hearing in August 2011, the Veteran testified that he first sought treatment for coronary artery disease in 1995, when he suffered a heart attack.  He said he had been treated for his heart condition since that time.  He stated that he believes that the heart condition and hypertension began in service, when he was working in an understaffed hospital, and had to lift patients without proper help, and was not able to get enough rest or sleep.  He said that the stress was tremendous.  He said that in 1995, he also had a blocked artery.  He stated that he takes medication for hypertension, which was diagnosed at the same time as the coronary artery disease.  He said he had not been treated for hypertension prior to the heart attack.  

Service treatment records do not show any complaints or abnormal findings pertaining to the heart or blood pressure, including on the January 1970 separation examination.  Blood pressure was recorded as 110/60 on the enlistment examination in June 1962; as 136/76 on the February 1969 periodic examination; and again as 136/76 on the January 1970 separation examination.  On a report of medical history completed at that time, the Veteran responded "no" to a question of whether he had now, or had ever had, chest pain, palpitation or pounding heart, or high or low blood pressure.  Chest X-rays in February 1979 and January 1970 were noted to be essentially normal.  

Records show that the Veteran was admitted to St. Joseph's Hospital in December 1995.  He had begun having chest pain the previous night, and was found to have a myocardial infarction.  Cardiac catheterization in January 1996 revealed the circumflex artery to be 100 percent occluded.  He was diagnosed as having coronary artery disease.  Follow-up stress tests from August 2002 to January 2008 did not reveal any ischemia.  

Records dated beginning in January 1996 show medication prescribed for hypertension.  

On VA cardiac and hypertension examinations in April 2009, the examiner reported that the Veteran had a hypertension diagnosis in 1985, and he was treated with medication.  He had been treated at St. Joseph's Hospital for atherosclerotic coronary artery disease.  These records showed a myocardial infarction in 1995, and occlusion of the circumflex artery in 1996.  He had not undergone surgery, but was on medical therapy.  The Veteran had been recently told by his private cardiologist that his condition was stable.  The examiner concluded that the Veteran's atherosclerotic coronary artery disease and hypertension were less likely than not related to the stress from his military service.  The examiner commented that the service treatment records showed no heart disease or hypertension was diagnosed in service, and that he had no conditions diagnosed secondary to stress in service.  The examiner also noted he had been discharged form service in 1970.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

In the present case, however, the Veteran is not competent to state that his hypertension or coronary artery disease is related to the stress he experienced in service.  Such a conclusion requires medical expertise.  Neither condition was shown in service.  The examiner concluded that the Veteran's hypertension and heart disease were not related to in-service stress, and there is no medical opinion to the contrary.  Moreover, there is no evidence, lay or medical, showing the presence of relevant symptoms in service.  In this regard, the highest blood pressure reading shown in service was 136/76; for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 , Code 7101, Note (1) (2011).  Accordingly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Concerning the claim for service connection for a back condition, although the Veteran underwent a VA examination in April 2009, the examination consisted of current findings, and not a nexus opinion; instead, the examiner concluded that because the Veteran had no diagnosis of a back condition in service, "no opinion [was] needed regarding the current chronic lumbar spine."  However, the examination was for the purpose of obtaining a nexus opinion and, in view of the Veteran's contentions, he must be afforded an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).   

Additionally, in an August 2011 statement, the Veteran said he had been treated for a back condition at a VA facility in May 2011, by a physician who told him that he had a "crooked back."  These identified, relevant VA records must be obtained.

With respect to the right shoulder condition, the examination in April 2009 was limited to whether the right shoulder condition had been caused by the service-connected cervical spine condition.  The examination did not address the matter of direct service connection, and the Veteran contends that he fell and injured his shoulder in service.  In addition, the examination did not address the matter of secondary service connection by aggravation.  In this regard, secondary service connection may be established for a non-service-connected disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).  Hence, the Veteran must be afforded an examination which addresses these deficiencies.  

In addition, he should be afforded notice of the elements required to substantiate a claim for service connection on a secondary basis, to include by aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information required to substantiate a claim based on secondary service connection; i.e., that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  Obtain all VA records showing treatment for back complaints dated from January 2011 to the present from the Bryan/College Station CBOC (part of the Central Texas Veterans Health Care System).  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the correct diagnoses for all low back and right shoulder and disabilities currently present.  Provide an opinion as to the following:  
* Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a chronic back disability had its onset in service; 
*  Whether it is at least as likely as not that a post-operative right shoulder disability (i) had its onset in service; or (ii) was caused or aggravated (made permanently worse) by the Veteran's service-connected cervical spine disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


